Title: To Benjamin Franklin from Pétronille Le Roy, 1 January 1778
From: Le Roy, Pétronille
To: Franklin, Benjamin


A paris ce 1 de l’an 1778
Je m’etoit flaté mon respectable papa que j’aurois eue l’avantage de voire chez moy d’apres ce que vous m’avez promis. Voyla un mois que je suis a paris sans avoire jouit du plaisire de vous y recevoire. Je vous avoue que cela me fait baucoup de painne par le sinsaire atachement que je vous ai vué. Je m’etois flaté que vous aviez de l’amitier pour moy par celle que j’ay pour vous. Je sai que vous avez baucoup d’affaire mais je sai que vous venez souvent a la capital. Un petite marque de votre souvenire auroit flaté mon coeur. Je contais vous enbracé mercredy mais je ne l’ai pue ayant eue baucoup affaires chez moy. A passi mon mari etoit presse et je n’ai pue vous voire une minute ce qui m’a fait du chagrin parce que je voulois vous dire de vive voix tout ce que mon coeur vous souhaite d’heureux dans cette nouvelle année une longue vie une santé parfaite enfin tout ce que vous pouvez desire. Sur tout chose menagé votre belle santé. Ne mange pas trop, vous savez combien cette belle santé nous interesse par notre atachement pour vous et combien elle est presieuse a une nation qui tindera toute sa gloire et son bonheur de vous. Aux [O] respectable papa songe que se sont tous vos enfans et que vous avez des amis dans notre nation qui sente tout le pris de vos vertus et de votre merite et que votre petite femme de poche les sai mieux appressier que personne et que toute sa vie elle se fera gloire d’avoire un papa aussi digne d’aitre aimé que vous. Mon cher papa mr. le conte de milly me charge de vous engagé a diné chez luy et de vous demandé votre jour. Il m’a dit que comme j’etoit une bonne parante qu’il esperoit obtenire par moy cette faveur de votre part, que je feroit les honneur de son dine ce que j’ay accepté dans l’espoire que vous accepterez la proposition par son interprette, ce que luy fera le plaisire le plus sensible. Il fera le conte que mr. votre fils voudra bien aitre de la parti; bonsoire mon cher papa reponse s’il vous plait et quel soit satisfaisante je luy en feray part sur le champ.
Si je n’ai pas l’avantage de vous voire d’icy aux jour que vous luy donneray voyla sa demeur mr. le conte de mily rue dauphine chez mr. joubert libraire. Mon mari me charge de vous dire mil chose de sa part incy que mon frere que j’ay depuis quatre jour et la petite famme de poche vous enbrace de tout son coeur.
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin chez Mr Le / Ray de Chaumont / A passy
Endorsed: Me. Le Roy
